DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/8/2021, 5/25/2021, 12/20/2021 and 4/21/2022 are being acknowledged and considered by the examiner.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knickerbocker (U.S. Pat. App. Pub. No. 2009/0014856).
Knickerbocker discloses, as seen in Figures 1-4, a sealable microelectronic device with

    PNG
    media_image1.png
    134
    425
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    168
    364
    media_image2.png
    Greyscale

(1) a substrate (212); 
a die (204) attached over the substrate (212), wherein the die (204) includes a center portion surrounded by peripheral portions; 
interconnects (236a) extending vertically away from the die (204) and electrically coupling the die (204) to the substrate (212); and 
a metal enclosure (222) located under or over the center portion, continuously encircling the interconnects (236a), and extending vertically between the substrate (212) and the die (204) (see Figures 1-4). 
(2) wherein the metal enclosure (222) is located halfway between the center portion and a peripheral edge of the substrate (212) or closer to the center portion than the peripheral edge (see Figures 1-4); 
(3) wherein: the metal enclosure (222) is an inner metal enclosure (236a); and further comprising: an outer metal enclosure (236a) surrounding the inner enclosure (236a) (see Figures 1-4); 
(8) a substrate (212); 
a die (204) attached over the substrate (212), wherein the die (204) includes a center portion surrounded by peripheral portions; 
interconnects (236a) extending vertically away from the die (204) and electrically coupling the die (204) to the substrate (212); and 
a metal enclosure (222) continuously encircling the interconnects (236a) and extending vertically between the substrate (212) and the die (204), wherein the metal enclosure (222) includes at least one section that laterally extends across the center portion of the die (204) (see Figures 1-4); 
(9) wherein: the metal enclosure (222) isolates an enclosed space; and the at least one section defines a first portion and a second portion of the enclosed space, wherein the first and second portions are mutually exclusive (see Figures 1-4); 
(10) wherein the interconnects include (236a) (1) a first set of interconnects located within the first portion of the enclosed space and (2) a second set of interconnects located within the first portion of the enclosed space (see Figures 1-4).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 4-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Knickerbocker (U.S. Pat. App. Pub. No. 2009/0014856).
Knickerbocker teaches the above outline features except for wherein the inner metal enclosure and the outer metal enclosure are concentrically arranged; wherein the inner metal enclosure and the outer metal enclosure have different shapes along a horizontal plane; wherein the metal enclosure has a circular or oval shape along a horizontal plane; wherein the metal enclosure has an asymmetrical shape along a horizontal plane; wherein the metal enclosure is electrically connected to a power source or an electrical ground. However, the wherein the inner metal enclosure and the outer metal enclosure are concentrically arranged; wherein the inner metal enclosure and the outer metal enclosure have different shapes along a horizontal plane; wherein the metal enclosure has a circular or oval shape along a horizontal plane; wherein the metal enclosure has an asymmetrical shape along a horizontal plane; wherein the metal enclosure is electrically connected to a power source or an electrical ground were a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the planar surface of the entire upper surface of the layer of material would yield unexpected result. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a semiconductor device inter alia the limitations “…a second metal enclosure continuously encircling a second zone and extending vertically between the substrate and the die, wherein the first and second zones are mutually exclusive.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        October 12, 2022